Exhibit 10.2


EMPLOYEE RETENTION AND MOTIVATION AGREEMENT
(Amended and Restated as of December 31, 2008)
This agreement (the “Agreement”) is effective as of January 31, 2020 (the
“Agreement Date”) by and between Anthony Folger (the “Covered Person”) and
Progress Software Corporation, a Delaware corporation (the “Company”).
R E C I T A L S
A.The Covered Person is being retained as an employee or officer of the Company
in a role that is important to the continued conduct of the Company’s business
and operations.
B.    The Board of Directors of the Company (the “Board”) has determined that it
is in the best interest of the Company and its stockholders to assure that the
Company will have the continued dedication and objectivity of the Covered
Person, notwithstanding the possibility, threat or occurrence of a Change of
Control (as defined below) of the Company.
C.    The Board believes that it is imperative to provide the Covered Person
with certain benefits following a Change of Control and certain severance
benefits upon the Covered Person’s termination of employment following a Change
in Control.
D.    In order to accomplish the foregoing objectives, the Board has directed
the Company, upon execution of the Agreement by the Covered Person, to commit to
the terms provided herein.
E.    The Covered Party accepts the terms of the Agreement.
F.    Certain capitalized terms used in this Agreement are defined in Section 4
below.
In consideration of the mutual covenants herein contained and in consideration
of the continuing employment of the Covered Person by the Company, the parties
agree as follows:
1.    Term of Employment The Company and the Covered Person acknowledge that the
Covered Person’s employment is at will, as defined under applicable law, except
as may otherwise be provided under the terms of any written employment agreement
between the Company and the Covered Person, that is signed on behalf of the
Company now or hereafter in effect. If the Covered Person’s employment
terminates for any reason, the Covered Person shall not be entitled to any
payments, benefits, damages, awards or compensation (collectively, “recompense”)
other than the maximum recompense as provided by one of the following: (i) this
Agreement, or (ii) any written employment agreement then in effect between the
Covered Person and the Company, or (iii) the Company’s existing severance
guidelines and benefit plans which are in effect at the time of termination, or
(iv) applicable statutory provisions. The provisions of this Agreement shall
terminate upon the earlier of (i) the date that all obligations of the parties
hereunder have been satisfied, or (ii) five years after the Agreement Date;
provided, however, that the term of the provisions of this Agreement may be
extended by written



--------------------------------------------------------------------------------





resolutions adopted by the Board. A termination of the provisions of this
Agreement pursuant to the preceding sentence shall be effective for all
purposes, except that such termination shall not affect the payment or provision
of compensation or benefits on account of termination of employment occurring
prior to the termination of the provisions of this Agreement.
2.    Benefits Immediately Following Change of Control
(a)    Treatment of Outstanding Options and Restricted Equity Effective
immediately upon a Change of Control, unless the outstanding stock options and
shares of restricted equity held by the Covered Person under the Company’s stock
option plans on the date of the Change of Control are continued by the Company
or assumed by its successor entity, all restricted stock units and stock options
held by the Covered Person which were granted prior to the date of the Change of
Control under the Company’s stock option plans which would otherwise become
fully vested, nonforfeitable and not subject to any restrictions during the one
year period following the date of the Change of Control shall instead become
fully vested, nonforfeitable and not subject to any restrictions as of the date
of the Change of Control. If such outstanding options and shares of restricted
equity held by the Covered Person are continued by the Company or assumed by its
successor entity, then vesting shall continue in its usual course.
(b)    Payment of Management Bonus Effective immediately upon a Change of
Control, the Covered Person’s annual management bonus shall be fixed at the
Covered Person’s target bonus level as in effect immediately prior to the Change
of Control and the Covered Person shall be paid a pro-rated portion of such
bonus, as of the date of the Change of Control. Any payment to which the Covered
Person is entitled pursuant to this section shall be paid in a lump sum within
thirty (30) days of the event requiring such payment.
3.    Severance Benefits
(a)    Termination Following a Change of Control If the Covered Person’s
employment terminates after a Change of Control, then, subject to Section 5
below, the Covered Person shall be entitled to receive severance benefits as
follows:
(i)    Involuntary Termination If the Covered Person’s employment is terminated
within twelve (12) months following a Change of Control as a result of
Involuntary Termination, then the Covered Person shall be entitled to receive a
lump sum severance payment in an amount equal to fifteen (15) months of the
Covered Person’s annual Target Compensation; and in addition, for a period of
fifteen (15) months after such termination, the Company shall be obligated to
provide the Covered Person with benefits that are substantially equivalent to
the Covered Person’s benefits (medical, dental, vision and life insurance) that
were in effect immediately prior to the Change of Control. In addition, all
restricted stock units and stock options held by the Covered Person which were
granted prior to the date of such termination under the Company’s stock option
plans which would otherwise become fully vested, nonforfeitable and not subject
to any restrictions during the one-year period following the date of such
termination shall instead become fully vested, nonforfeitable and not subject to
any restrictions as of the date of such termination. Any severance payments to
which the Covered Person is entitled pursuant to this section shall be paid in a
lump sum within thirty (30) days of


2

--------------------------------------------------------------------------------




the effective date of the Covered Person’s termination. For purposes of this
Paragraph 3(a)(i), the term “Target Compensation” shall mean the highest level
of Target Compensation applicable to the Covered Person from the period of time
immediately prior to the Change of Control through the effective date of the
Covered Person’s termination. With respect to any taxable income that the
Covered Person is deemed to have received for federal income tax purposes by
virtue of the Company providing continued employee benefits to the Covered
Person, the Company shall make a cash payment to the Covered Person such that
the net economic result to the Covered Person will be as if such benefits were
provided on a tax-free basis to the same extent as would have been applicable
had the Covered Person’s employment not been terminated. Such cash payment shall
be made no later than April 1 following each calendar year in which such
benefits are taxable to the Covered Person.
Anything in this Agreement to the contrary notwithstanding, if at the time of
the Covered Person’s separation from service (within the meaning of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), the Covered
Person is considered a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code, and if any payment that the Covered Person becomes
entitled to under this Agreement is considered deferred compensation subject to
interest and additional tax imposed pursuant to Section 409A(a) of the Code as a
result of the application of Section 409A(a)(2)(B)(i) of the Code, then no such
payment shall be payable prior to the date that is the earliest of (A) six
months after the Covered Person’s date of termination, (B) the Covered Person’s
death, or (C) such other date as will cause such payment not to be subject to
such interest and additional tax. The parties agree that this Agreement may be
amended, as reasonably requested by either party and as may be necessary to
comply fully with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.
(ii)    Voluntary Resignation If the Covered Person’s employment terminates by
reason of the Covered Person’s voluntary resignation (and is not an Involuntary
Termination), then the Covered Person shall not be entitled to receive any
severance payments or other benefits except for such benefits (if any) as may
then be established under the Company’s then existing severance guidelines and
benefit plans at the time of such termination.
(iii)    Disability; Death If the Company terminates the Covered Person’s
employment as a result of the Covered Person’s Disability, or such Covered
Person’s employment is terminated due to the death of the Covered Person, then
the Covered Person shall not be entitled to receive any severance payments or
other benefits except for those (if any) as may then be established under the
Company’s then existing severance guidelines and benefit plans at the time of
such Disability or death.
(iv)    Termination for Cause If the Company terminates the Covered Person’
employment for Cause, then the Covered Person shall not be entitled to receive
any severance payments or other benefits following the date of such termination,
and the Company shall have no obligation to provide for the continuation of any
health and medical benefit or life insurance plans existing on the date of such
termination, other than as required by law.


3

--------------------------------------------------------------------------------




(b)    Termination Other than in Connection with Change of Control If the
Covered Person’s employment is terminated for any reason either prior to the
occurrence of a Change of Control or after the twelve (12) month period
following a Change of Control, then the Covered Person shall be entitled to
receive severance and any other benefits only as provided under any written
agreement with the Company or as may then be established under the Company’s
existing severance guidelines and benefit plans at the time of such termination.
4.    Definition of Terms The following terms referred to in this Agreement
shall have the following meanings:
(a)    Change of Control “Change of Control” shall mean the occurrence of any of
the following events:
(i)    Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the total
voting power represented by the Company’s then outstanding voting securities,
whether by tender offer, or otherwise; or
(ii)    A change in the composition of the Board, as a result of which fewer
than a majority of the directors are Incumbent Directors. “Incumbent Directors”
shall mean directors who either (A) are directors of the Company as of the
Agreement Date, or (B) are elected, or nominated for election, to the Board with
the affirmative votes of at least a majority of the directors of the Company as
of the Agreement Date, at the time of such election or nomination (but shall not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company); or
(iii)    The consummation of a merger or consolidation of the Company with any
other entity, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately prior thereto representing less
than fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; but the Company is clearly the acquirer
considering the totality of the circumstances, including such factors as whether
the president of the Company will continue as president of the Company or the
surviving entity, the majority of the directors of the Company or the surviving
entity will be Incumbent Directors, substantially all of the executive officers
of the Company will be retained, etc., all as determined immediately prior to
the consummation of the merger or consolidation by the Incumbent Directors.
(iv)    The liquidation of the Company; or the sale or disposition by the
Company of all or substantially all of the Company’s assets.


4

--------------------------------------------------------------------------------




(b)    Involuntary Termination “Involuntary Termination” shall mean (i) without
the Covered Person’s express written consent, the assignment to the Covered
Person of any duties or the significant reduction of the Covered Person’s
duties, either of which is materially inconsistent with the Covered Person’s
position with the Company and responsibilities in effect immediately prior to
such assignment, or the removal of the Covered Person from such position and
responsibilities, which is not effected for Disability or for Cause; (ii) a
material reduction by the Company in the base salary and/or bonus of the Covered
Person as in effect immediately prior to such reduction; (iii) a material
reduction by the Company in the kind or level of employee benefits to which the
Covered Person is entitled immediately prior to such reduction with the result
that the Covered Person’s overall benefit package is significantly reduced; (iv)
the relocation of the Covered Person to a facility or a location more than fifty
(50) miles from the Covered Person’s then present location, without the Covered
Person’s express written consent; (v) any purported termination of the Covered
Person by the Company which is not effected for death or Disability or for
Cause, or any purported termination for Cause for which the grounds relied upon
are not valid; or (vi) the failure of the Company to obtain, on or before the
Change of Control, the assumption of the terms of this Agreement by any
successors contemplated in Section 7 below. An Involuntary Termination shall be
effective upon written notice by the Covered Person.
(c)    Cause “Cause” shall mean (i) any act of personal dishonesty taken by the
Covered Person in connection with his or her responsibilities as an employee and
intended to result in substantial personal enrichment of the Covered Person,
(ii) the conviction of a felony, (iii) a willful act by the Covered Person which
constitutes gross misconduct and which is injurious to the Company, and (iv)
continued violations by the Covered Person of the Covered Person’s obligations
as an employee of the Company which are demonstrably willful and deliberate on
the Covered Person’s part after there has been delivered to the Covered Person a
written demand for performance from the Company which describes the basis for
the Company’s belief that the Covered Person has not substantially performed his
or her duties.
(d)    Disability “Disability” shall mean that the Covered Person has been
unable to perform his or her duties as an employee of the Company as the result
of incapacity due to physical or mental illness, and such inability, at least
twenty-six (26) weeks after its commencement, is determined to be total and
permanent by a physician selected by the Company or its insurers and acceptable
to the Covered Person or the Covered Person’s legal representative (such
agreement as to acceptability not to be unreasonably withheld). Termination
resulting from Disability may only be effected after at least thirty (30) days’
written notice by the Company of its intention to terminate the Covered Person’s
employment. In the event that the Covered Person resumes the performance of
substantially all of his or her duties as an employee of the Company before
termination of his or her employment becomes effective, the notice of intent to
terminate shall automatically be deemed to have been revoked.
(e)    Target Compensation “Target Compensation” shall mean the total of all
fixed and variable cash compensation due a Covered Person based upon one hundred
percent (100%) attainment of performance levels.


5

--------------------------------------------------------------------------------




5.    Limitation on Payments In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to the Covered Person (i)
constitute “parachute payments” within the meaning of Section 280G of the Code
and (ii) but for this Section 5, would be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the Covered Person’s severance
benefits under Section 3(a)(i) shall be either
(i)    delivered in full, or
(ii)    delivered as to such lesser extent which would result in no portion of
such severance benefits subject to the Excise Tax,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by the
Covered Person on an after tax basis, of the greatest amount of severance
payments and benefits, notwithstanding that all or some portion of such
severance payments and benefits may be taxable under Section 4999 of the Code.
Unless the Company and the Covered Person otherwise agree in writing, any
determination required under this Section 5 shall be made in writing in good
faith by the accounting firm serving the Company’s independent public
accountants immediately prior to the Change of Control (the “Accountants”) in
good faith consultation with the Covered Person. In the event of a reduction in
benefits hereunder, such benefits shall be reduced in the following order: (a)
cash payments not subject to Section 409A of the Code; (b) cash payments subject
to Section 409A of the Code; (c) equity compensation; and (d) non-cash forms of
benefit. To the extent any payment is to be made over time, then the payment
shall be reduced in reverse chronological order. For purposes of making the
calculations required by this Section 5, the Accountants may make reasonable
assumptions and approximations concerning the application taxes and may rely on
reasonable good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and the Covered Person shall furnish to
the Accountants such information and documents as the Accountants may reasonable
request in order to make a determination under this Section. The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 5.
6.    Remedy If Covered Person’s benefits are reduced to avoid the Excise Tax
pursuant to Section 5 hereof and notwithstanding such reduction, the IRS
determines that the Covered Person is liable for the Excise Tax as a result of
the receipt of severance benefits from the Company, then Covered Person shall be
obligated to pay to the Company (the “Repayment Obligation”) an amount of money
equal to the “Repayment Amount.” The Repayment Amount shall be the smallest such
amount, if any, as shall be required to be paid to the Company so that the
Covered Person’s net proceeds with respect to his or her severance benefits
hereunder (after taking into account the payment of the Excise Tax imposed on
such benefits) shall be maximized. Notwithstanding the foregoing, the Repayment
Amount shall be zero if a Repayment Amount of more than zero would not eliminate
the Excise Tax. If the Excise Tax is not eliminated through the performance of
the Repayment Obligation, the Covered Person shall pay the Excise Tax. The
Repayment Obligation shall be discharged within thirty (30) days of either (i)
the Covered Person entering into a binding agreement with the IRS as to the
amount of


6

--------------------------------------------------------------------------------




Excise Tax liability, or (ii) a final determination by the IRS or a court
decision requiring the Covered Person to pay the Excise Tax from which no appeal
is available or is timely taken.
7.    Successors
(a)    Company’s Successors Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) or to all or substantially all of the Company’s business and/or
assets shall assume the obligations under this Agreement and agree expressly to
perform the obligations under this Agreement in the same manner and to the same
extent as the Company would be required to perform such obligations in the
absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this
subsection (a) which becomes bound by the terms of this Agreement by operation
of law.
(b)    Covered Person’s Successors The terms of this Agreement and all rights of
the Covered Person’s hereunder shall inure to the benefit of, and be enforceable
by, the Covered Person’s personal or legal representatives, executors,
administrators, successors, heirs, distributes, devisees and legatees.
8.    Notice
(a)    General Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of the Covered Person, mailed
notices shall be addressed to him or her at the home address which he or she
most recently communicated to the Company in writing. In the case of the
Company, mailed notices shall be addressed to its corporate headquarters, and
all notices shall be directed to the attention of its General Counsel.
(b)    Notice of Termination by the Company Any termination by the Company of
the Covered Person’s employment with the Company at any time following a Change
of Control shall be communicated by notice of termination to the Covered Person
at least five (5) days prior to the date of such termination, given in
accordance with Section 8(a) of this Agreement. Such notice shall specify the
termination date and whether the termination is considered by the Company to be
for Cause as defined in Section 4(c) in which case the Company shall identify
the specific subsection(s) of Section 4(c) asserted by the Company as the basis
for the termination and shall set forth in reasonable detail the facts and
circumstances relied upon by the Company in categorizing the termination as for
Cause.
(c)    Notice by Covered Person of Involuntary Termination by the Company In the
event the Covered Person determines that an Involuntary Termination has occurred
at any time following a Change of Control, the Covered Person shall give written
notice that such Involuntary Termination has occurred as set forth in this
Section 8(c). Such notice shall be delivered by the Covered Person to the
Company in accordance with Section 8(a) of this Agreement within ninety (90)
days following the date on which such Involuntary Termination


7

--------------------------------------------------------------------------------




has occurred (or, if such Involuntary Termination occurred as a result of more
than one event set forth in Section 4(b), within ninety (90) days following the
earliest of such events), shall indicate the specific provision or provisions in
this Agreement upon which the Covered Person relied to make such determination
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for such determination. The failure by the Covered Person to
include in the notice any fact or circumstance which contributes to a showing of
Involuntary Termination shall not waive any right of the Covered Person
hereunder or preclude the Covered Person from asserting such fact or
circumstance in enforcing his or her rights hereunder.
9.    Miscellaneous Provisions
(a)    No Duty to Mitigate The Covered Person shall not be required to mitigate
the amount of any payment contemplated by this Agreement (whether by seeking new
employment or in any other manner), nor shall any such payment be reduced by any
earnings that the Covered Person may receive from any other source.
(b)    Waiver No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed in writing and
signed by the Covered Person and by an authorized officer of the Company (other
than the Covered Person). No waiver by either party of any breach of, or
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision of the same
condition or provision at another time.
(c)    Entire Agreement Except with respect to the terms of any written
employment agreement, if any, by and between the Company and the Covered Person
that is signed on behalf of the Company, no agreements, representations or
understandings (whether oral or written and whether express or implied) which
are not expressly set forth in this Agreement have been made or entered into by
either party with respect to the subject matter hereof.
(d)    Choice of Law The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the Commonwealth of
Massachusetts.
(e)    Severability The invalidity or enforceability of any provisions or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
(f)    Arbitration Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by final and binding
arbitration in Massachusetts, in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. In the event the Covered
Person prevails in an action or proceeding brought to enforce the terms of this
Agreement or to enforce and collect on any non-de minimis judgment entered
pursuant to this Agreement, the Covered Person shall be entitled to recover all
costs and reasonable attorney’s fees.


8

--------------------------------------------------------------------------------




(g)    No Assignment of Benefits The rights of any person to payments or
benefits under this Agreement shall not be made subject to option or assignment,
either by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this subsection (g) shall be void.
(h)    Employment Taxes Subject to Section 5, all payments made pursuant to this
Agreement will be subject to withholding of applicable income and employment
taxes.
(i)    Assignment by Company The Company may assign its rights under this
Agreement to an affiliate and an affiliate may assign its rights under this
Agreement to another affiliate of the Company or to the Company; provided,
however, that no assignment shall be made if the net worth of the assignee is
less than the net worth of the Company at the time of the assignment. In the
case of any such assignment, the term “Company” when used in a section of the
Agreement shall mean the corporation that actually employs the Covered Person.
(j)    Counterparts This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.


9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the date first above
written.
Progress Software Corporation
By: /s/ Stephen
Faberman                                                                      
 
/s/ Anthony Folger
       Stephen Faberman
 
Anthony Folger
       Chief Legal Officer
 
 





10